Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/16/21 have been fully considered but they are not persuasive. 
	Prosecution has been reopened because the claim 1 is rejected over prior art. Moreover,  all the claims  are unclear and rejected under 112(b). Also, the current office action maintains the  112(a) rejection. 
 The applicant alleges the decohesion does not lack written description support. The examiner disagrees. The decohesion lacks support because the specification fails to disclose the specific material of the temporary support/handle layer that would result in the decohesion. In other words, the original specification fails to disclose a handle layer that gives the temporary support greater gluing/bonding energy with assembly layer than the gluing/bonding energy between the separation layer and the assembly layer, and would result in a separation of the thin layer from the temporary support/handle layer.

	The applicant’s representative alleges “[t]he known correlation between bonding strength (function) and structure (materials) was established in a Declaration under 37 C.F.R. § 1.132 from an Inventor of the present application, Dr. Franck Fournel, filed on May 11, 2021”. The examiner disagrees.  The declaration explicitly discloses “those of ordinary skill in the art would have been able to assess the bonding strength of various combinations of materials to determine whether the described relative bonding strength between the layers is met”. The Federal Circuit has held “a patent ‘is not a reward for the search, but compensation for its successful conclusion.’ Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336,1353  (Fed. Cir. 2010). For Id.” In this case, the applicant fails to disclose a specific material for the “temporary support”/handle 41, and the applicant has left the invention to the industry to complete an unfinished invention. 	Therefore, since the applicant fails to disclose a specific material for the “temporary support”/handle 41, the specification, as filed,  fails to fulfill the written description requirement. 
	The applicant alleges “proper written description support may be provided by disclosing physical or functional characteristics with a known correlation between function and structure.” However, the examiner disagrees that the applicant has disclosed there is a correlation between bonding strength of the trademarked polymers, such as NOVEC EGC 2702, NOVEC EGC 1700 and OPTOOL DSX, making up the separation layer with  the undisclosed material for the “temporary support”/handle 41. Therefore, the applicant’s argument in unpersuasive.
	The applicant alleges the feature noted in the rejection is not actually in any claim. The examiner disagrees. Claim 2 explicitly discloses “a handle”. Claim 2 is encompassed by claim 1 (see MPEP 2164.08 35 U.S.C. 112(d) … requires the dependent claim to further limit the subject matter claimed”). Therefore, the applicant’s argument in unpersuasive. 
	The applicant alleges  “(ii) an appropriate material to be used for the handle would have been understood by those of ordinary skill in the art based at least one knowledge available at the time of the invention regarding the measurement of bonding strength between materials.” The examiner disagrees. The Federal Circuit has held “[a]s we explained in Ariad, the written description inquiry looks to ‘the four corners of the specification’ to discern the extent to which the inventor(s) had possession of the invention as broadly claimed. Ariad, 598 F.3d at 1351 ; see also Lockwood v. Am. Airlines, Inc., 107 F.3d 1565 , 1571 (Fed. Cir. 1997) (‘It is the disclosures .


	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the assembly by gluing the interface layer and the adhesive layer (the examiner understands this to mean the interface layer and the adhesive layer are glued together) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc). The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.” Id. at 1353-54  (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916 , 920 (Fed. Cir. 2004)) (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342 , 1345 (Fed. Cir. 2000)). This requirement “ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time.” Id.	
The written description requirement does not demand any particular form of disclosure; however, “a description that merely renders the invention obvious does not satisfy the requirement.” Ariad, 598 F.3d at 1352 (quoting Lockwood v. Am. Airlines, 107 F.3d 1565, 1571-72 (Fed. Cir. 1997)). The written description requirement of 35 U.S.C. § 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Id. at 1349. Original claim language does not necessarily satisfy the written description requirement for the claimed subject matter. Id. 
	
	

The examiner submits the applicant has possession of  an assembly layer made of Bsi5150, Bsi305 nad LC5200.
The examiner submits the applicant has possession of a separation layer made of NOVEC EGC 2702, NOVEC EGC 1700 and OPTOOL DSX. 
The examiner submits the temporary support layer (4) would encompass a layer with the separation layer (5) and handle layer (41).(See claim 2. The examiner submits the independent claim would encompass the dependent claim).
The specification, as originally filed, fails to disclose a material for the “temporary support”/handle 41. 
The original specification fails to disclose how the decohesion is achieved. 
The specification does not show possession of a handle layer that gives the temporary support greater gluing/bonding energy with assembly layer than the gluing/bonding energy between the separation layer and the assembly layer.
The applicant’s representative disclosed the handle layer is silicon, in the response filed 5/11/21. The examiner notes the applicant’s representative did not point to a part of the original specification that disclosed the handle layer is silicon. 
The declaration, filed 3/1/21, by one of the inventors, fails to disclose the handle layer is silicon.  
In point 12 of the declaration, the declarant alleges, without evidence, “[u]sing well known measurement methods, such as the DCB method, to determine the bonding strength between particular assemblies, those of ordinary skill in the art would have been able to assess the bonding strength of various combinations of materials to determine whether the described relative bonding strength is met”. However, the Federal Circuit has held “(‘[i]t is the disclosures of the applications that count.’). The knowledge of ordinary artisans may be used to inform what is actually in the specification, see Lockwood, 107 F.3d at 1571 , but not to teach limitations that are not in the specification, even if those limitations would be rendered obvious by the disclosure in the specification. Id. at 1571-72 .Rivera v. Int'l Trade Comm'n, 857 F.3d 1315, 1322, 123 U.S.P.Q.2d 1059, 1063, 2017 BL 171191, 7 (Fed. Cir. 2017) (underline added). In this case, the applicant fails to disclose a material or group of material that would have a particular bonding strength for the  “temporary support”/handle 41. Moreover, the applicant fails to disclose the 
Moreover, the Federal Circuit has held “genus claims, especially those that ‘use functional language to define the boundaries of a claimed genus,’ are unlikely to provide an adequate written description so as to be self-describing.”  Ariad Pharm., 598 F.3d at 1349 . Neology, Inc. v. Int'l Trade Comm'n, 767 Fed. Appx. 937, 941, 2019 U.S.P.Q.2d 139975, 2019 BL 139975, 5 (Fed. Cir. 2019). In the instant case, the applicant is using the bonding strength (i.e. functionality) to describe the handle layer material(s) (genus). However, as noted above, the specification as filed has not disclosed a specific material or group of materials for the handle layer. 


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear claim limitation “an assembly by gluing the interface layer and the adhesive layer”
The examiner submits the “an assembly by gluing the interface layer and the adhesive layer” could have two different interpretations. 
The first interpretation of  “an assembly by gluing the interface layer and the adhesive layer” could mean that the interface and the adhesive are glued together.
The second interpretation of “an assembly by gluing the interface layer and the adhesive layer” could mean gluing together through an intermediary layer. 
The examiner suggests the applicant clarify the claim limitation by explicitly claiming the gluing of the interface and the adhesive occurs with the thin layer between the interface and the adhesive layer. 
Preamble of claim 1  unclear if the method steps are a part of the claimed method
Claim 1 discloses “transferring a thin layer to a destination substrate on a face of which an adhesive layer is present, from a temporary support to a face of which a first face of the thin layer is secured”.
The examiner is unclear if the “transferring a thin layer to a destination substrate on a face of which an adhesive layer is present, from a temporary support to a face of which a first face of the thin layer is secured” is a part of the claimed method. If so the examiner suggest moving the limitation “transferring a thin layer to a destination substrate on a face of which an adhesive layer is present, from a temporary support to a face of which a first face of the thin layer is secured” to the body of the claim. 

Product and Process in the same claim
	The applicant uses the terms “a formation of a polymer material”,  “the formation of the interface layer” and “an assembly” which are structural terms in the method claim. See MPEP 2173.05(p) and Ex parteLyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) “claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph”.
	The applicant could easily remedy this by amending the claims to disclose “forming of a polymer material”, “formation of the interface layer” and “forming an assembly”. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al. (“Double-flip transfer of indium phosphide layers via adhesive wafer bonding and ion-cutting process.)
Chen et al. disclose transferring a thin layer to a destination substrate (Glass) on a face of which an adhesive layer (SUB)(Fig 1b) is present, from a temporary support to a face of which a first face of the thin layer (InP) is secured (fig 1c), the method comprising: a formation of a polymer material interface (BCB) layer on a second face of the thin layer (fig 1d), opposite the first face, the formation of the interface layer comprising a spreading of a liquid form of the polymer material on the second face of the thin layer (052114-2 left column first paragraph “[t]he InP/SU-8/glass structure was then cleaned using organic solutions and coated with Dow Chemical adhesion promoter 3000. Benzocyclobutene (BCB) 3022-46 (also from Dow) was spun onto the surface and preannealed to evaporate solvents before bonding to the final receptor [see Fig. 1(d)]”, then a structuring of a solid phase of the polymer material; then an assembly by gluing the interface layer and the adhesive layer; then a separation of the thin layer from the temporary support (fig 1f). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817